Citation Nr: 1200654	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-35 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a left hip disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for a left hip disability.

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge in June 2011.  However, the Veteran failed to report to the hearing.  As neither the Veteran nor his representative have requested that the hearing be rescheduled, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2011).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The medical evidence shows that the Veteran's current left hip disability, diagnosed as a probable chronic muscle pull and degenerative arthropathy of the hip and sacroiliac joints, was not demonstrated in service and there is no medical evidence indicating that a current left hip disability is related to his active military service, to include falling off of a flight platform and flash burn injuries sustained in January 1971, or a March 1971 soft tissue injury of the calf.  Degenerative arthropathy and arthritis was first shown more than 1 year after separation from service.   



CONCLUSION OF LAW

The criteria for service connection for a left hip disability, diagnosed as a probable chronic muscle pull and degenerative arthropathy of the hip and sacroiliac joints, have not been met and degenerative arthritis may not be presumed to have been incurred during military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011), redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-adjudication letter dated in January 2008, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The January 2008 letter further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records and lay statements of the Veteran.

The Board acknowledges that a VA examination has not been performed with regards to the claim for service connection for a left hip disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, the Veteran's service treatment records are silent as to any complaints or treatment for a left hip disability or left hip symptomatology.  Although the Veteran contends that his current left hip disability is due to a March 1971 leg injury documented in his service treatment records, x-rays taken on that occasion were negative without any indication of trauma to the musculoskeletal aspect of the leg x-rayed on that occasion.  The diagnosis on that occasion was a soft tissue injury of the calf.  There was no mention of left hip pain or symptomatology or diagnosis pertaining to the left hip.  In addition, the Board acknowledges that the Veteran sustained a left wrist injury in January 1971 when he fell off of a flight platform.  However, the service treatment records do not indicate, nor has the Veteran asserted, that any injury of the left hip was sustained at that time.  Significantly, the Veteran's March 1973 separation examination was negative for complaints of findings of left hip pathology.  Similarly, although the Veteran has suggested that his left hip was scarred when he suffered a flash burn injury in June 1969, the Board notes that the service treatment record indicates that burns were sustained on his torso above the waist, and on his face and arms.  Moreover, upon undergoing a VA scars examination in July 2009, physical examination of the left hip area did not reveal the presence of any scars on the left hip.  

Although a February 2008 statement from the Veteran asserts that he received medical treatment for a left hip injury at a Battalion Aid Station in Vietnam where he underwent an x-ray examination and he was subsequently removed from aviation flight status for 26 days, the service treatment records show that he was placed on restricted flying duty for 26 days following the aforementioned fracture of his left wrist in January 1971 and that restriction was removed on February 13, 1971.  On March 14, 1971, a Medial Flight Clearance indicated that the Veteran had flown 110 hours in a 30 day period and that he was medically fit for further flying duty up to 140 hours in a 30 day period.  On March 17, 1971, 3 days later, the Veteran was treated to a calf injury as a result of a canister striking his calf the evening before.  He was treated with an ace wrap and possibly an antibiotic.  Upon undergoing a separation examination on March 29, 1971, a Statement of Medical Condition reveals that the Veteran denied any changes in his medical condition and physical examination was negative for any complaints or pathology of the left hip.  Accordingly, it appears that the Veteran's service treatment records are complete and they demonstrate no evidence of a left hip injury as the Veteran asserts.  Accordingly, no further development is necessary regarding obtaining any potentially outstanding service treatment records.

Moreover, the post-service evidence does not indicate any complaints or treatment referable to a left hip disability for many years following separation.  Furthermore, the record contains no competent evidence, to include the lay testimony of record, suggesting a causal relationship between the current disability and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran who served continuously for ninety (90) days or more during a period of war develops certain chronic disorders, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In this case, the Veteran asserts that he is entitled to service connection for a left hip disability, diagnosed in 2007 as degenerative arthropathy of the hip and sacroiliac joint and in 2008 as a probable chronic hip strain, as a result of a soft tissue injury of the calf sustained during service when he was struck by a flare canister.  He further contends that he is entitled to service connection for a left hip disability because he was drafted into military service and he reenlisted voluntarily for an additional year.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Turning to the evidence, the Veteran's service treatment records are negative for complaints, findings, or diagnoses of left hip pathology or disability.  However, they do show that he fractured his left wrist after falling from a flight platform in January 1971.  In March 1971, the Veteran sustained flash burn injuries on his torso above the waste and on his arms and face when defoliating the perimeter of a military base with jet fuel and a lighter.  Also in March 1971, the Veteran sustained an injury to an unspecified calf when he was struck with a canister.  X-rays performed of the leg on that occasion were negative for musculoskeletal damage and the Veteran was diagnosed with a soft tissue injury of an unspecified calf.  Significantly, there were no complaints or findings of left hip injury or pathology on any of the aforementioned occasions.  Moreover, the Veteran's March 1971 separation examination revealed a normal clinical evaluation of the lower extremities and musculoskeletal system, and there was no notation of complaints or defects of the left hip or left lower extremity.  An associated March 1971 Statement of Medical Condition by the Veteran himself indicated that there had been no change in his medical condition at that time.

Following discharge, VA treatment records show that the Veteran initiated VA patient care services in August 2007, more than 35 years following separation from military service.  In September 2007, a VA treatment record shows that the Veteran's medical history was significant for a 1976 fracture of the right "tib/fib" which was surgically treated with an open reduction and internal fixation procedure.  Upon examination, the Veteran's gait was normal and he denied joint pain.  The extremities demonstrated normal strength and full range of motion, however, pain was noted upon internal and external rotation of the left hip.  The veteran reported walking a mile per day without difficulty.  The diagnostic assessment included left hip pain, probably arthritis.  A September 2007 CT scan of the pelvis revealed degenerative arthropathy of the hip and sacroiliac joints.   

In October 2007, the Veteran underwent a VA bone density scan study of the lumbar spine and left hip and revealed normal mean bone mineral densities of the lumbar spine and left hip.  

In January 2008, the Veteran's claim for service connection for a left hip disability asserts that his left hip was injured when he was struck by a canister from an aerial flare which allegedly knocked him down and immobilized him.  He stated that he was taken by fellow soldiers to an area medical station for treatment.  He reported experiencing left hip problems since that time.  No history of any treatment of the hip in the years after service is detailed or otherwise claimed.

In an additional February 2008 statement, the Veteran stated that the claimed injury occurred when he tripped over a flare trigger wire while loading flares onto a helicopter which resulted in him being struck in the left hip.  He stated that his left hip was very painful and it caused him to limp to the hanger where he was taken to a battalion aid station for x-rays and medical attention.  As a result, he was allegedly taken off of flight status for 26 days.  He named what are presumably 2 fellow soldiers who had knowledge of the incident.  

Regarding the aforementioned January 1971 incident whereby the Veteran fell from a maintenance platform and broke his left wrist, a February 2008 VA treatment note shows that the Veteran reported falling backwards with both arms outstretched.  While he denied other injuries of the arm, he did report occasional neck pain.  Occupationally, it was noted that the Veteran's post-service employment included maintenance and construction which included 17 years of carpet installation and 2 years of roofing.  

A March 2008 VA treatment note shows the Veteran's report of left hip pain off-and-on since service in Vietnam and recently it had been bothering him more.  On that occasion, there was no pain on internal or external rotation of the left hip, however, there was pain in the lateral aspect of the left upper thigh which appeared to be in the region of the gluteus medius or tensor fascia lata.  Regarding hip pain, the physicians diagnostic impression was a possible chronic muscle pull.  The diagnostic impression regarding hip pain appeared to be a chronic muscle pull.  

In March 2008, the Veteran filed a claim for service connection for scars on his left hip due to flash burns sustained while attempting to clear foliage at a military base in Vietnam.  However, upon undergoing a VA scars examination, there were no scars present on the left hip.  

In September 2009, the Veteran again stated that he was hit in his left hip with a canister from an aerial flare which knocked him down and immobilized him.  He again reported being taken by soldiers to an area medical center for treatment and he asserted experiencing left hip problems since that time.  

In October 2009, the Veteran's representative asserted that the Veteran's current left hip disability is a result of a leg injury sustained after being struck with a canister during service.  

In February 2010, the Veteran's December 2008 Freedom of Information Act request was fulfilled and he was mailed a copy of the entire claims folder.  

In April 2011, the Veteran was notified at his correct address that he had been scheduled for a Travel Board Hearing before a traveling Veterans Law Judge at the RO in June 2011.  The April 2011 notice contains a handwritten notation dated June 2011 indicating that the Veteran failed to appear for the scheduled Travel Board hearing.  

In an August 2011 Informal Hearing Presentation, the Veteran's representative reiterated the Veteran's contention and sincere belief that his current left hip disability is a direct result of being struck in the calf by a aerial flare canister during service.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the criteria for service connection for a left hip disability have not been met.  In this regard, although the evidence demonstrates that the Veteran has current diagnoses of degenerative arthropathy and arthritis, and a probable chronic left hip strain, and it also demonstrates that he sustained an injury to an unspecified calf during military service, the most probative evidence of record does not demonstrate that a left hip injury was sustained during service, that the Veteran has experienced continuous left hip symptomatology since the left calf injury during service, and there is no competent medical evidence of record linking his current left hip disability to any incident of military service, to include the 1971 calf injury.   

In addition, the Board finds that there is no indication with respect to the statutory and regulatory requirements for presumptive service connection for a chronic disease such as arthritis that manifested within one year from the date of his separation from service.  Indeed, the Veteran was discharged from active duty service in March 1971 and he was not diagnosed with or otherwise shown to have degenerative arthropathy or arthritis of the left up until many years later.  

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."). 

The Board concedes that the Veteran sustained soft tissue injury to an unspecified calf in March 1971 during active service when he was hit with a canister.  Significantly, however, x-rays of the injured leg were negative for any indication of musculoskeletal trauma and there were no complaints, findings, or diagnosis of left hip pathology at that time.  Moreover, there is no evidence in subsequent service treatment records or examinations of any complaint, treatment, or diagnosis pertaining to the left hip until more than 35 years later when the Veteran reported experiencing left hip pain with internal and external rotation.  Indeed, the evidence demonstrates that the Veteran himself explicitly indicated in a March 1971 Statement of Medical Condition and there had been no change in his medical condition and prior Reports of Medical History dated March and July 1968 and December 1970 repeatedly denied any history of swollen and/or painful joints.  In addition, upon undergoing physical examinations during service, to include upon discharge in March 1971, clinical evaluation of the lower extremities and musculoskeletal system was normal.  Thus, the contemporaneous records on file do not confirm his currently reported history.

Although the Veteran asserts that he was struck in the left hip with a canister on that occasion, the service treatment records show that he was struck in an unspecified calf rather than either hip.  In addition, the Veteran has provided conflicting statements concerning the details surround his alleged hip injury during service.  Specifically, the Veteran has asserted that upon being struck with the canister he fell to the ground and was immobilized and taken by fellow soldiers for medical treatment.  (See January 2008 claim and September 2009 VA Form 9).  To the contrary, in his February 2008 statement, he stated that after being struck with the canister, he had to limp to a hanger whereby he was taken by fellow soldiers for medical treatment.  On the other hand, the March 1971 treatment record shows that the Veteran did not seek treatment after the incident until the following day.  

The Board also concedes that the Veteran did fall from a flight maintenance platform in January 1971, however, the Veteran does not assert, nor do the associated service and post service VA treatment records indicate, that the fall resulted in any complaints, findings, or diagnosis of left hip pain or pathology.  Indeed, as noted above, upon being questioned about residual pain from that incident, the Veteran mentioned shoulder pain, however, there was no mention of a left hip injury or pain associated with that incident.  

Accordingly, the Board finds that there is no evidence of any left hip injury during the Veteran's active service.  

Moreover, it does not appear that the Veteran has experienced any chronic left hip disability or continuous left hip symptomatology as a result of the documented 1971 soft tissue injury of the calf.  In this regard, the Board notes that a prolonged lapse in time between service and evidence of post-service complaint or medical treatment may be considered as significant evidence against a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board acknowledges the Veteran's assertion that he has experienced continuous problems with his left hip since the soft tissue injury noted during service.  Indeed, the Veteran is competent to report experiencing continuous left hip symptomatology since the March 1971 soft tissue injury of his calf.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr, 21 Vet. App. at 303; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, in light of the evidence of record, to include inconsistencies in the Veteran's own statements and the lack of corroborating medical evidence of a left hip condition during service or of continuous left hip symptomatology since discharge, the Board finds such contentions to be not credible, and therefore, of no probative weight.  Indeed, it seems incredible to believe that he had a chronic left hip disorder all those years yet was able to function as a carpenter and roofer without problems on the job.  Although the Veteran has reported being unemployed for approximately 1 to 2 years prior to a February 2009 VA examination, the record indicates that the reason for his unemployment is lack of work rather than pain or physical disability or physical limitation.  

Finally, there is no competent medical evidence of record associating or even suggesting that the Veteran's current left hip disability was incurred in or is otherwise related to any incident of his active service or any injuries sustained therein.  The Board also acknowledges the Veteran's sincere belief that his current left hip disability is a direct result the soft tissue injury during service, he is not competent to report that his current left hip disability was incurred in or related to any incident of his military service.  Instead, competent medical evidence is required to diagnose a left hip disability and to render an opinion as to any potential etiological relationship with any incident of the Veteran's military service.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

In sum, the Board finds that there is no probative and competent evidence indicating that the Veteran's current left hip disability was incurred during or as a result of his military service, and with the exception of the Veteran's lay assertions that his current left hip disability is a direct result of a March 1971 soft tissue injury to his left calf, there is no competent medical evidence that links or suggests a link between the Veteran's current left hip disability and his active military service, to include any the calf injury sustained therein.  Accordingly, service connection for a left hip disability is not warranted on any basis.

The Board concludes that the preponderance of the evidence is against the grant of service connection for a left hip disability.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In reaching this conclusion, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claim denied herein, service connection for a left hip disability must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left hip disability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


